        Case 2:20-cv-05232-NIQA Document 10 Filed 12/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER GARDIER,

                 Plaintiff,

       v.

EQUIFAX INFORMATION SERVICES LLC,               Civil Action No. 2:20-cv-5232-NIQA
et al.

                 Defendants.


                               NOTICE OF APPEARANCE

TO THE CLERK:

       Please enter my appearance in the above-captioned action on behalf of the Defendant

Equifax Information Services LLC (“Equifax”).

DATED: December 10, 2020               Respectfully submitted,

                                       CLARK HILL PLC

                                       By:/s/ Zachary M. Kimmel
                                           Zachary M. Kimmel
                                           zkimmel@clarkhill.com
                                           2001 Market Street, Suite 2620
                                           Two Commerce Square
                                           Philadelphia, PA 19103
                                           T: 215) 640-8400
                                           F: (215) 640-8501

                                           Attorneys for Defendant
                                           Equifax Information Services LLC
         Case 2:20-cv-05232-NIQA Document 10 Filed 12/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2020, I electronically filed with the Clerk of Court

the foregoing document using the CM/ECF system, which will send notification of such filing to

all counsel of record.




                                            /s/ Zachary M. Kimmel
                                            Zachary M. Kimmel
                                            Attorney for Defendant
                                            Equifax Information Services LLC
